Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7118 Filed 08/05/19 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 WOLVERINE WORLD WIDE, INC., a                 )
 Delaware corporation f/k/a Wolverine Shoe &   )
 Tanning Corporation,                          )
                                               )
                          Plaintiff,           )   Case No. 1:19-cv-00010-JTN-ESC
                                               )
 v.                                            )   Honorable Janet T. Neff
                                               )   Mag. Judge Ellen S. Carmody
 THE AMERICAN INSURANCE COMPANY, )
 an Ohio corporation; CENTURY INDEMNITY )
 COMPANY, as successor to CCI Insurance        )
 Company, as successor to Insurance Company of )
 North America, a Pennsylvania corporation;    )
 FIRST STATE INSURANCE COMPANY, a              )
 Connecticut corporation; BEDIVERE             )
 INSURANCE COMPANY, as successor to            )
 certain insurance policies issued by American )
 Employers’ Insurance Company, a Connecticut )     STIPULATED PROTECTIVE ORDER
 corporation; LIBERTY MUTUAL INSURANCE)
 COMPANY, a Massachusetts corporation; THE )
 TRAVELERS INDEMNITY COMPANY, a                )
 Connecticut corporation; EMPLOYERS            )
 INSURANCE COMPANY OF WAUSAU, a                )
 Wisconsin corporation; NORTH RIVER            )
 INSURANCE COMPANY, a New Jersey               )
 corporation; PACIFIC EMPLOYERS                )
 INSURANCE COMPANY, a Pennsylvania             )
 corporation; FEDERAL INSURANCE                )
 COMPANY, an Indiana corporation; and DOE )
 INSURANCE COMPANIES 1-10;                     )
                                               )
                          Defendants,          )
                                               )
 - and -                                       )
                                               )
 FIRST STATE INSURANCE COMPANY, a              )
 Connecticut corporation,                      )
                                               )
            Counter and Cross-claimant,        )
                                               )
 v.                                            )
                                               )
 THE AMERICAN INSURANCE COMPANY, )
 an Ohio corporation; CENTURY INDEMNITY )
 COMPANY, as successor to CCI Insurance        )
 Company, as successor to Insurance Company of )
 North America, a Pennsylvania corporation;    )
 FEDERAL INSURANCE COMPANY, an                 )
 Indiana corporation; LIBERTY MUTUAL           )
 INSURANCE COMPANY, a Massachusetts            )
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7119 Filed 08/05/19 Page 2 of 10



 corporation; NORTH RIVER INSURANCE          )
 COMPANY, a New Jersey corporation;          )
 PACIFIC EMPLOYERS INSURANCE                 )
 COMPANY, a Pennsylvania corporation;        )
 BEDIVERE INSURANCE COMPANY, as              )
 successor to certain insurance policies issued by
                                             )
 American Employers’ Insurance Company, a    )
 Connecticut corporation; THE TRAVELERS      )
 INDEMNITY COMPANY, a Connecticut            )
 corporation; EMPLOYERS INSURANCE            )
 COMPANY OF WAUSAU, a Wisconsin              )
 corporation; DOE INSURANCE COMPANIES        )
 1-10; and WOLVERINE WORLD WIDE, INC.,       )
 a Delaware corporation f/k/a Wolverine Shoe &
                                             )
 Tanning Corporation,                        )
                                             )
     Counter and Cross-claim Defendants,     )
                                             )
 - and -                                     )
                                             )
 THE TRAVELERS INDEMNITY COMPANY, )
 a Connecticut corporation; THE TRAVELERS )
 INDEMNITY COMPANY OF ILLINOIS n/k/a )
 TRAVELERS PROPERTY CASUALTY                 )
 COMPANY OF AMERICA, a Connecticut           )
 corporation; NORTHFIELD INSURANCE           )
 COMPANY, an Iowa corporation; ST. PAUL      )
 FIRE AND MARINE INSURANCE                   )
 COMPANY, a Connecticut corporation; THE     )
 AETNA CASUALTY AND SURETY                   )
 COMPANY n/k/a TRAVELERS CASUALTY )
 AND SURETY COMPANY, a Connecticut           )
 corporation; and TRAVELERS PROPERTY         )
 CASUALTY COMPANY OF AMERICA, a              )
 Connecticut corporation,                    )
                                             )
                         Counter-Claimants,  )
                                             )
 v.                                          )
                                             )
 WOLVERINE WORLD WIDE, INC., a               )
 Delaware corporation f/k/a Wolverine Shoe & )
 Tanning Corporation,                        )
                                             )
                         Counter-Defendant.  )




                                               -2-
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7120 Filed 08/05/19 Page 3 of 10



                             STIPULATED PROTECTIVE ORDER

        The parties to the above-captioned matter anticipate exchanging sensitive information

 with each other throughout the course of this litigation and, accordingly, believe that a protective

 order under Rule 26(c) of the Federal Rules of Civil Procedure is necessary to protect the

 confidential nature of this information. The parties having stipulated and agreed to the following

 terms of confidentiality, and the Court having found that good cause exists for issuance of an

 appropriately-tailored confidentiality order governing the pre-trial phase of this action, IT IS

 HEREBY ORDERED AS FOLLOWS:

        The parties and any other person or entity subject to this Protective Order, as set forth in

 this Order, shall adhere to the following terms:

        1.      Any party or non-party responding to discovery requests in this action may

 designate the following types of non-public documents, information or material (collectively

 “Discovery Material”) as “CONFIDENTIAL”:

             a. Materials or information the designating party has a good faith belief contains

                commercially sensitive information including, without limitation, trade secrets,

                proprietary information or other personal or business Discovery Material subject

                to protection under Rule 26(c) of the Federal Rules of Civil Procedure, and which

                is disclosed during the course of discovery in this action, whether or not disclosed

                through document production or written discovery, or through deposition,

                including, but not limited to, (1) non-public documents relating to on-going

                government     investigations;      (2)   documents   reflecting   internal   business

                deliberations, and/or non-public business negotiations; (3) non-public documents

                relating to pending litigation; (4) medical information; and/or (5) non-public

                environmental analysis. “Discovery Material” designated as “CONFIDENTIAL”

                                                 -3-
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7121 Filed 08/05/19 Page 4 of 10




                shall not include information that is obtained from publicly available sources or

                from federal, state or local government records available to the general public.

        2.      All copies, duplicates, extracts, summaries, or descriptions (hereinafter referred to

 collectively as “copies”) of documents designated as confidential under this Protective Order, or

 any portion thereof, must be immediately affixed with the word “CONFIDENTIAL” if that word

 does not already appear.

        3.      With respect to the “CONFIDENTIAL” portion of any Discovery Material other

 than deposition transcripts and exhibits, the producing person or that person’s counsel may

 designate such portion as “CONFIDENTIAL” by stamping or otherwise clearly marking as

 “CONFIDENTIAL” the protected portion in a manner that will not interfere with legibility or

 audibility. With respect to deposition transcripts and exhibits, a producing person or that

 person’s counsel may indicate on the record or within fifteen (15) days of receipt of the

 deposition transcript, that a question calls for “CONFIDENTIAL” information, in which case the

 transcript of the designated testimony shall be marked “Confidential Information Governed by

 Protective Order” by the reporter.

        4.      Discovery Material designated by the producing person as “CONFIDENTIAL”

 shall not be disclosed to any other person whomsoever, except to:

                a)     the parties to this action and the present and former employees of the
                       parties, or any subsidiary or affiliate thereof, who are assisting the parties
                       in this litigation, or who appear as witnesses or deponents;

                b)     counsel retained specifically for this action, including any paralegal,
                       clerical and other assistant employed by such counsel and assigned to this
                       matter;

                c)     its author, its addressee, and any other person indicated on the face of the
                       document as having received a copy;

                d)     Potential, anticipated, or actual fact witnesses or deponents and their
                       counsel. Counsel for the party who provides CONFIDENTIAL Discovery

                                                -4-
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7122 Filed 08/05/19 Page 5 of 10




                       Material to such witnesses or deponents shall advise them of the existence
                       and terms of this Protective Order. Said witnesses or deponents may not
                       retain any disclosed CONFIDENTIAL Discovery Material;

                e)     any person retained by a party to serve as an expert witness or otherwise
                       provide specialized advice to counsel in connection with this action,
                       provided such person has first executed a Non-Disclosure Agreement in
                       the form annexed as an Exhibit hereto;

                f)     stenographers, videographers and other court reporters engaged to
                       transcribe depositions conducted in this action;

                g)     the employees and claims administrators to whom the parties’ counsel
                       report and who have a business need to know, including but not limited to
                       those providing any settlement authority;

                h)     the parties’ lenders, parent companies, member companies, counsel for
                       such entities, auditors, and accountants;

                i)     the parties’ reinsurers, reinsurance intermediaries, retrocessionaires, and
                       regulators; and

                j)     the Court and its support personnel or any other person upon stipulation by
                       the parties.

          5.    The parties, their counsel (and staff) and the persons and entities set forth in

 Paragraphs 4(e) - 4(h) shall take reasonable efforts and precautions to protect the Discovery

 Material designated as “CONFIDENTIAL” from disclosure to persons and entities not a party to

 this action and shall use no lesser degree of care than they each would employ in protecting their

 own respective confidential and privileged information.

          6.    With respect to the entities set forth in Paragraph 4(i), such entities will be

 advised that all Discovery Material designated as “CONFIDENTIAL” is subject to a Protective

 Order.

          7.    Information or documents designated as “CONFIDENTIAL” under this

 Protective Order must not be used or disclosed by the parties, their counsel or the persons and

 entities set forth in Paragraphs 4(e) - 4(h) for any purposes whatsoever other than for purposes


                                               -5-
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7123 Filed 08/05/19 Page 6 of 10




 related to the litigation in which the information or documents were disclosed (including

 appeals).      Counsel shall retain each signed Non-Disclosure Agreement required under this

 Protective Order, hold it in escrow, and produce it to opposing counsel either prior to such

 person being permitted to testify (at deposition or trial) or at the conclusion of the case,

 whichever comes first.

          8.       Subject to any applicable privilege, it is understood that nothing contained in this

 Protective Order shall limit the right of any of the parties to disclose their own documents or

 information, or any documents or information obtained independently and not pursuant to this

 Order.

          9.       If any person or entity not a party to this action requests or demands, by subpoena

 or otherwise, any Discovery Material designated as “CONFIDENTIAL” in this action from any

 of the parties or their counsel, the person receiving the request or demand will immediately

 notify the party that produced such Discovery Material, through its undersigned counsel, and will

 take reasonable steps to permit the producing party to assert all applicable rights and privileges

 with respect to such Discovery Material, including permitting the producing party a reasonable

 opportunity to intervene and be heard.

          10.      The parties agree that the inadvertent or unintentional disclosure by any party of

 any Discovery Material designated as “CONFIDENTIAL” shall not be deemed a waiver in

 whole or in part of any applicable confidentiality, privilege, or immunity, either as to the specific

 information disclosed or as to any other information relating thereto or on the same or related

 subject matter. Upon the discovery of any such inadvertent disclosure, the party making the

 inadvertent disclosure shall immediately notify the party that produced such Discovery Material

 designated as “CONFIDENTIAL,” through its undersigned counsel, and the parties shall



                                                   -6-
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7124 Filed 08/05/19 Page 7 of 10




 cooperate to restore the confidentiality, privilege, or immunity to the disclosed Discovery

 Material and/or information, including retrieval or destruction of all copies, if possible.

        11.      Any party who either objects to any designation of Discovery Material as

 “CONFIDENTIAL,” or who, by contrast, requests still further limits on disclosure (such as

 “attorneys’ eyes only” in extraordinary circumstances), may at any time prior to the close of

 discovery of this action serve upon counsel for the designating party a written notice stating with

 particularity the grounds of the objection or request. If the designating party and objecting

 party(ies) cannot reach an agreement on the designation, the designating party shall file a motion

 to designate the subject Discovery Material as “CONFIDENTIAL” or “attorneys’ eyes only”

 within 30 days of the objection (or as extended by written agreement). Failure to file such motion

 shall constitute a waiver of the designation. The burden shall be on the designating party to

 establish the basis for the designation.

        12.      The parties may not file CONFIDENTIAL Discovery Material with the Court

 unless filed pursuant to the U.S. District Court of the Western District of Michigan Local Rules

 5.3 and 10.6.

        13.      This Protective Order is intended to govern only pre-trial proceedings. The

 parties agree to meet and confer before trial regarding how to handle Discovery Material

 designated as “CONFIDENTIAL” at trial. This Order, however, will remain in effect until the

 parties reach agreement or until the Court enters a new order addressing the handling of

 Discovery Materials designated as “CONFIDENTIAL.”

        14.      In the event this action does not reach a trial phase, this Order shall survive the

 termination of the litigation and the party, entity or person receiving all Discovery Material

 designated as “CONFIDENTIAL” shall, at its discretion, within 30 days:



                                                 -7-
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7125 Filed 08/05/19 Page 8 of 10




                a)      Return such material to the producing person, or
                b)      Destroy such material, or
                c)      Maintain such information in accordance with the terms of this Protective
                        Order, subject to the respective document retention/destruction policies of
                        the party, entity or person receiving the information.

 Notwithstanding anything to the contrary, counsel for the parties may retain documents

 constituting work product, as well as copies of pleadings and motion papers, subject to their

 respective firms’ document retention/destruction policies, all of which shall be maintained in

 accordance with the provisions of this Protective Order.

        15.     This Court shall retain jurisdiction over all persons subject to this Order to the

 extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

 contempt thereof.

        16.     Nothing contained in this Order shall prejudice in any way the right of any party

 to seek, by way of consent of all parties or by motion to the Court:

                a)      Amendment to this Order;

                b)      Additional protection for specific items of “CONFIDENTIAL” Discovery

                        Material;

                c)      Relief from the provisions of this Order with respect to specific items or

                        categories of “CONFIDENTIAL” Discovery Material; or

                d)      The assertion of rights not specified herein, which are deemed reserved.



                5 2019
 Dated: August __,                                 ENTERED:


                                                    /s/ Ellen S. Carmody
                                                   Honorable Ellen S. Carmody
                                                   U.S. Magistrate Judge

                 PARTIES’ SIGNATURES ON THE FOLLOWING PAGES

                                                -8-
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7126 Filed 08/05/19 Page 9 of 10




 So Stipulated:




        s/ Kevin B. Dreher                         s/Richard McDermott
        Kevin B. Dreher                            Richard McDermott
        REED SMITH LLP                             Brent J. Graber
        10 South Wacker Drive, 40th Floor          Seth M. Jaffe
        Chicago, IL 60606-7507                     Jonathan R. Puskar
        Telephone: (312) 207-1000                  HINKHOUSE WILLIAMS WALSH LLP
        Facsimile: (312) 207-6400                  Two Prudential Plaza
        kdreher@reedsmith.com                      180 N. Stetson Avenue, Suite 3400
                                                   Chicago, IL 60601
        Charles M. Denton                          (312) 784-5400
        Erika P. Weiss                             (312) 784-5499 (fax)
        BARNES & THORNBURG LLP                     rmcdermott@hww-law.com
        171 Monroe Ave. NW, Suite 1000             bgraber@hww-law.com
        Grand Rapids, MI 49503                     sjaffe@hww-law.com
        Telephone: (616) 742-3930                  jpuskar@hww-law.com
        Charles.Denton@btlaw.com
        Erika.Weiss@btlaw.com                      Attorneys for Defendants North
                                                   River Insurance Company and
        Attorneys for Wolverine World              Bedivere Insurance Company (as
        Wide, Inc., f/k/a Wolverine Shoe &         successor to certain insurance
        Tanning Corporation                        policies issued by American
                                                   Employers’ Insurance Company)



        s/ Charles W. Browning
        Charles W. Browning                        s/ Bradford S. Moyer
        Patrick E. Winters                         Bradford S. Moyer
        Olivia M. Paglia                           Stephanie M. Brochert
        PLUNKETT COONEY                            PLUNKETT COONEY
        38505 Woodward Ave., Ste. 100              950 Trade Centre Way, Ste. 310
        Bloomfield Hills, MI 48304                 Kalamazoo, MI 49002
        Telephone: (248) 901-4000                  (269) 226-8844
        Facsimile: (248) 901-4040
        cbrowning@plunkettcooney.com               bmoyer@plunkettcooney.com
        pwinters@plunkettcooney.com                sbrochert@plunkettcooney.com
        opaglia@plunkettcooney.com
                                                   Attorneys for The American
        Attorneys for Defendant The                Insurance Company
        Travelers Indemnity Company and
        for Counter-Plaintiffs


                                             -9-
Case 1:19-cv-00010-JTN-SJB ECF No. 116, PageID.7127 Filed 08/05/19 Page 10 of 10




       s/ Matthew V. Fisher                         s/ Anthony F. Caffrey, III
       Matthew V. Fisher                            Anthony F. Caffrey , III
       Michael J. Cohen                             CARDELLI LANFEAR PC
       Pamela J. Tillman                            322 W Lincoln Ave.
       MEISSNER TIERNEY FISHER & NICHOLS S.C.       Royal Oak, MI 48067
       111 E. Kilbourn Ave., Ste. 1900              Telephone: (248) 544-1100
       Milwaukee, WI 53202                          Facsimile: (248) 544-1191
       (414) 273-1300                               acaffrey@cardellilaw.com
       mvf@mtfn.com
       mjc@mtfn.com                                 Wayne S. Karbal
       pjt@mtfn.com                                 Paul Parker
                                                    KARBAL COHEN ECONOMOU SILK &
       Daniel Johnson James                         DUNNE, LLC
       Gary A. Maximiuk                             150 S. Wacker Drive, Suite 1700
       WHEELER UPHAM PC                             Chicago, IL 60606
       Calder Plaza Bldg.                           (312) 431-3700; (312) 431-3670 (f)
       250 Monroe Ave., NW, Ste. 100                wkarbal@karballaw.com
       Grand Rapids, MI 49503                       pparker@karballaw.com
       (616) 459-7100
       james@wuattorneys.com                        Attorneys for First State Insurance
       maximiuk@wuattorneys.com
                                                    Company
       Attorneys for Liberty Mutual
       Insurance Company

                                                    s/ William Gerald McElroy, Jr.
       s/ Bradley K. Glazier                        William Gerald McElroy , Jr.
       Bradley K. Glazier                           ZELLE LLP
       BOS & GLAZIER PLC                            161 Worcester Rd., Ste. 502
       990 Monroe Ave., NW                          Framingham, MA 01701
       Grand Rapids, MI 49503                       (781) 466-0706
       (616) 458-6814                               WMcElroy@zelle.com
       bglazier@bosglazier.com

       Brian C. Coffey
       COHN BAUGHMAN & MARTIN                       David W. Centner
       333 W Wacker Dr., Ste. 900                   CLARK HILL PLC
       Chicago, IL 60606                            200 Ottawa Ave., NW, Ste. 500
       (312) 775-3900                               Grand Rapids, MI 49503
       brian.coffey@mclolaw.com                     Telephone: (616) 608-1100
                                                    Facsimile: (616) 608-1199
       Attorneys for Century Indemnity              dcentner@clarkhill.com
       Company, as successor to CCI
       Insurance Company, as successor
       to Insurance Company of North
       America, Pacific Employers                   Attorneys for Employers Insurance
       Insurance Company, and Federal               Company of Wausau
       Insurance Company


 Dated: August 2, 2019

                                           - 10 -
